DECISION AND FINAL JUDGMENT ENTRY
{¶ 1} This matter is before the Court on the Application for Reconsideration of Susanne Kohl-Parker, filed October 1, 2007. On October 3, 2007, Jack Parker opposed Susanne's Application. On September 21, 2007, we issued a decision reversing in part the judgment of the domestic relations court, finding that the court abused its discretion in failing to *Page 2 
provide for the termination of Susanne Kohl-Parker's spousal support award.
 {¶ 2} When reviewing a motion for reconsideration, the test, generally, is whether the motion alerts the court to an obvious error in its decision or raises an issue that was either not considered or not fully considered by the court. City of Columbus v. Hodge (1987),37 Ohio App.3d 68. Having reviewed Susanne's Application, we find that it is well taken; an error occurred in this court's judgment of September 21, 2007, in that the term of spousal support did contain a definitive end date of thirty months. Pursuant to R.C. 3105.18, the domestic relations court considered all the necessary factors in determining a spousal support award for Susanne that is appropriate and reasonable in terms of amount and duration. See Williams-Booker v. Booker, Montgomery App. Nos. 21752, 21767, 2007-Ohio-4717 (affirming thirty-two month spousal support award following nine year marriage). There being no abuse of discretion, and since reconsideration is accordingly warranted, Susanne's Application is granted. The Final Judgment and Decree of Divorce, filed July 27, 2006 is affirmed. We note in conclusion that all other assignments of error are not effected by the correction of our judgment on the seventh assignment of error.
SO ORDERED.
JAMES A. BROGAN, Judge, THOMAS J. GRADY, Judge, MARY E. DONOVAN, Judge. *Page 1